Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
	Claims 10-38 are pending and are currently under examination.  

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below:  Claims 32-38 claim nucleic acid sequences that do not have the required sequence identifier.  The claim discloses structural representations of nucleotide sequences in excess of 9 nucleotides in length that are not accompanied by a Sequence ID Number. 
The specification on pages 9, 54-56, 62 and 62 recite a sequences that do not have the required sequence identifier. The specification discloses structural representations of nucleotide sequences in excess of 9 nucleotides in length that are not accompanied by a Sequence ID Number. 
  Please note this is not an exhaustive list of sequences in the specification that fail to comply the requirements so Applicant is urged to review the specification and make the appropriate corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 10-26, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, 
The claims are drawn to methods of treating DMD, methods of restoring an mRNA reading frame to induces dystrophin production, methods of excluding exon 52 from dystrophin pre-mRNA during mRNA processing and a method of binding exon 52 dystrophin pre-mRNA comprising administering a genus of antisense oligomers of Formula V or a pharmaceutically acceptable salt thereof, wherein: each Nu is a nucleobase which taken together form a targeting sequence; and T is a moiety selected from: R1 is C1-C6 alkyl; and R2 is selected from H or acetyl, wherein the targeting sequence is complementary to an exon 52 annealing site in the dystrophin pre-mRNA designated as H52A(-01+24).
The specification as filed describes two oligonucleotides in Example 3 comprising EG# at the 5’ end having SEQ ID No. 1 wherein the oligonucleotides at most had 47% exon 52 skipping in vitro and in a mouse study.  The instant specification does not describe a genus of antisense oligomers having Formula V wherein the antisense oligomer has any of the recited T moieties and is capable of exon 52 skipping.  The question becomes which sequence and structure comprising a 5’ moiety allows for exon 52 skipping.  
The specification and claims do not indicate what distinguishing characteristics of the antisense oligomer of Formula V that are concisely shared by the members of the genus of oligomers represented by the compositions claimed, nor do the specification, 
The specification does not describe a representative number of species of the genus of antisense oligomers as claimed with the functional characteristics of treating DMD, restoring mRNA reading frame, excluding exon 52 from dystrophin mRNA or binding exon 52 of dystrophin mRNA .
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of modifications, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the 
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of antisense oligomers as claimed.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



s 10-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of inducing exon 52 skipping in vitro and methods of inducing exon 23 skipping in a mouse model using PMO4225, does not reasonably provide enablement for methods of treating DMD, methods of restoring an mRNA reading frame to induces dystrophin production, methods of excluding exon 52 from dystrophin pre-mRNA during mRNA processing and a method of binding exon 52 dystrophin pre-mRNA as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides 
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating methods of exon skipping, particularly exon 23 and 52 using specific antisense oligonucleotide sequences was well known, however methods of restoring an mRNA reading frame, methods of excluding exon 52 and methods of binding exon 52 using the genus of antisense oligonucleotides was nascent at the time of filing. Moreover, Echigoya et al. teach that multiple exon skipping in a mouse model using specific morpholino antisense oligonucleotides targeted to exon 45-55 was needed to induce expression of dystrophin in a mouse model (see Table 1 and page 2).
Thus the prior art does not teach methods of treating DMD, methods of restoring an mRNA reading frame to induces dystrophin production, methods of excluding exon 52 from dystrophin pre-mRNA during mRNA processing and a method of binding exon 52 dystrophin pre-mRNA using the antisense oligomer having the instantly claimed Formulas that target a single exon 52.
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that targeting exon 52 using the claimed genus of antisense oligomers would lead to methods of treating DMD, methods of restoring an mRNA reading frame 
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).

Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaye (US 10337003 of record IDS 09/17/2021) in view of Hanson et al. (US 2012/0289457 A1 of record IDS 09/17/2021), Geller et al. (US 2015/0361425 A1) and Summerton et al. (Biochem Biophys (1489) 1999, p141-158 of record cited on IDS 07/23/2019).
Kaye disclosed oligonucleotides for treating muscular dystrophy including SEQ ID No. 627 which is defined as HU.DMD.exon52 (See Table 4 and alignment below).  The oligonucleotide taught by Kaye et al. is 25 nucleotides in length and comprises the targeting sequence of instantly claimed SEQ ID No. 1.  
; Sequence 627, Application US/15359152
; Patent No. 10337003
; GENERAL INFORMATION
;  APPLICANT: SAREPTA THERAPEUTICS, INC.
;  APPLICANT:KAYE, Edward M. et al.
;  TITLE OF INVENTION: COMPOSITIONS FOR TREATING MUSCULAR DYSTROPHY
;  FILE REFERENCE: AVN-012ACN
;  CURRENT APPLICATION NUMBER: US/15/359,152
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: US 14/213,629

;  PRIOR APPLICATION NUMBER: US 61/793,463
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 891
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 627
;  LENGTH: 25
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic (Hu.DMD.Exon52.25.006)
US-15-359-152-627

  Query Match             96.0%;  Score 24;  DB 3;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 627         1 CTGTTCCAAATCCTGCATTGTTGCC 25
                   ||||||||||||||||||||||||
SEQ 1		 1 CTGTTCCAAATCCTGCATTGTTGCC 25

Kaye disclose morpholino oligomers can have structures as recited in instant claim 4. Kaye et al. additionally teach in column 30 “the oligomers described herein may contain a basic functional group, such as amino or alkylamino, and are, thus, capable of forming pharmaceutically-acceptable salts with pharmaceutically-acceptable acids.  The term "pharmaceutically-acceptable salts" in this respect, refers to the relatively non-toxic, inorganic and organic acid addition salts of compounds of the present invention.  These salts can be prepared in situ in the administration vehicle or the dosage form manufacturing process, or by separately reacting a purified compound of the invention in its free base form with a suitable organic or inorganic acid, and isolating the salt thus formed during subsequent purification.  Representative salts include the hydrobromide, hydrochloride…”.
		Kaye et al. disclose in column 20 the desirability to add other chemical moieties to the oligonucleotide to enhance solubility.  Kaye did not exemplify a compound comprising an instantly claimed structure as claim 1.

Morpholino antisense oligonucleotides comprising 5’ moieties as instantly claimed were well known in the prior art as described by Geller who teach structures recited in the instant claims (see 0139).



    PNG
    media_image1.png
    406
    326
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to use antisense oligonucleotide targeted to exon 52 as taught by Kaye et al. and modified as above for methods of treatment of DMD, restoring mRNA dystrophin expression as claimed.
Thus, claims 10-38taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,765,760.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter and it would have been obvious to use the antisense oligomer of Patent ‘760 in the methods of the instant claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635